Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/2/2021 and 6/15/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the user’s torso" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the user’s skull" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the stem" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the stem" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the stem" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the user’s torso" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the user’s torso" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the stem" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the stem" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poole (7,618,385).
Poole discloses a device (see figures 1-12) for supporting a user's neck in extension, comprising:(a) a harness (3) configured to be worn on the user's torso; and (b) a neck bracing member (1) comprising an elongated stem (2) for attachment to the harness (see figure 12), and a support portion (9) configured to contact a base of the user's skull (see figure 12), wherein the neck bracing member is flexibly resilient (column 11 lines 29-33), and wherein an upper portion of the stem is curved anteriorly so as to follow the user's neck curve (see figure 12), and the support portion is curved posteriorly (as shown in figure 12).
With respect to claim 2, Poole discloses wherein the device is adjustable (by means of elongated opening in element 2) to vary a height of the support portion.  
With respect to claim 4, Poole discloses wherein the stem itself is of adjustable length by being formed from two pieces that slide relative to each other (by means of elongated opening in element 2).
With respect to claim 7, Poole discloses wherein an upper portion of the support portion is configured to be positioned at or above the user's C1 vertebrae, when the harness is worn on the user's torso (see figure 12).
With respect to claim 8, Poole discloses wherein the support portion widens from bottom to top (as shown in figure it support widen as it is narrow towards the torso and widens at element 9).
With respect to claim 9, Poole discloses wherein the neck bracing member is configured to contact the user's neck, when the harness is worn on the user's torso (see figure 12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poole in view of Hinnant (10,561,866).
Poole substantially discloses the invention, see rejection above; however, Poole does not disclose wherein the harness comprises a vertically laddered series of openings for receiving the stem such that the height of the support portion may be varied and wherein the harness comprise a plurality of pockets, wherein each of the pockets defines a different one of the openings for receiving the stem. However, Hinnant teaches an adjustable back, neck and head support for fall arrest harness having wherein the harness comprises a vertically laddered series of openings for receiving the stem such that the height of the support portion may be varied and wherein the harness comprise a plurality of pockets, wherein each of the pockets defines a different one of the openings for receiving the stem (22, 26 as shown in figure 4 is interpreted as opening/pockets as required by claim). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Poole to have opening/pockets for inserting the head support, as taught by Hinnant to provide adjustable support for the head.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poole in view of Stiles et al. (2014/0020163).
Poole substantially discloses the invention, see rejection above; however, Poole does not disclose wherein the neck bracing member comprises a carbon fiber composite material. However, Stiles et al. teaches a head and neck support device with lower collar made from carbon fiber composite [0069]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Poole to make the device with carbon fiber composite as material choice, as taught by Stiles et al. to alternative material choice for material availability; since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poole in view of Marchetto (7,892,193).
Poole substantially discloses the invention, see rejection above; however, Poole does not disclose wherein the neck bracing member is covered with a fabric. Marchetto teaches an overhead activity head-and-neck support collar having wherein the neck bracing member is covered with a fabric (column 5 line 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Poole to have fabric cover for the neck bracing member, as taught by Marchetto to have comfortable neck support for the neck.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poole.
Poole’s embodiment of figure 12 substantially discloses the invention, see rejection above; however, Poole’s embodiment of figure 12 does not disclose wherein the device further comprises a rotary dial mechanism comprising a gear wheel that cooperates with teeth or pawls on the stem to allow for fine adjustment of a position of the stem relative to the harness. However, Poole’s embodiment of figure 6A teaches ratchet arrangements with teeth and pawl (column 9 line 57-column 10 line 9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus to have ratchet arrangements as taught in different embodiment of Poole to provide alternative adjustable support for the head.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARLA R PATEL whose telephone number is (571)272-3143. The examiner can normally be reached M-Th 6-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARLA R PATEL/Primary Examiner, Art Unit 3786